Citation Nr: 1700049	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, a mood disorder, polysubstance abuse, posttraumatic stress disorder (PTSD), and an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1990 to August 1990 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously remanded by the Board in December 2014, June 2015 and November 2015 for further evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with the November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As in the prior Board remands, the Veteran's claim for a psychiatric disorder has been interpreted broadly as a claim that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In her March 2012 substantive appeal, which in part, perfected the issue currently before the Board, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  VA correspondence in February 2013 notified the Veteran that a Board hearing had been scheduled for May 15, 2013.  However, the Veteran did not report for the hearing and no good cause was shown for her absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested in the November 2015 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in November 2015, the Board directed the Veteran be afforded a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder, to include all those diagnosed during the pendency of the appeal.  The resulting January 2016 VA PTSD examination report did not endorse a psychiatric diagnosis but did state that the Veteran's symptoms of depression appear to be best described by a diagnosis of persistent depression disorder.  The January 2016 VA examiner reported she was unable to substantiate the presence of mania to substantiate bipolar disorder and the Veteran's described PTSD stressors did not meet the criteria for a diagnosis of PTSD.  

The January 2016 VA examiner further opined that given the Veteran's report of no psychological problems at the time of her discharge, the first reporting of emotional problems approximately 20 years following her discharge, and several years of substance abuse (which began several years after her military discharge), it was less likely than not that the Veteran had a mental disorder which had its onset while in the military.  The January 2016 VA examiner further found it was less likely than not that the Veteran's current mental disorder was aggravated by her military experiences.  However, the January 2016 VA examiner did not address all diagnoses of record, which included major depressive disorder and generalized anxiety disorder as evidenced by an October 2014 mental diagnostic evaluation and intellectual assessment contained within records from the Social Security Administration and mood disorder, not otherwise specified (NOS) as diagnosed in an October 2013 VA treatment record.  Thus, the January 2016 VA examination report is inadequate in this aspect and addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, request a VA addendum opinion, for the purpose of ascertaining the nature and etiology of each psychiatric disorder that may be present or was present during or proximate to the claim, from the examiner who conducted the January 2016 VA PTSD examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must address the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include major depressive disorder and generalized anxiety disorder as evidenced by an October 2014 mental diagnostic evaluation and intellectual assessment contained within records from the Social Security Administration and mood disorder, not otherwise specified (NOS) as diagnosed in an October 2013 VA treatment record) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  If the examiner is of the opinion that these previous diagnoses were incorrect, this should be specifically stated, and an explanation for that opinion must be provided.  

The examiner should also consider the Veteran's April 1991 Report of Medical History, which was affirmatively checked for depression or excessive worry and for nervous trouble of any sort.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Provide a complete rationale for any opinion provided.

2.  The Veteran must be notified that it is her responsibility to report for any scheduled examination, if deemed warranted, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




